

116 HR 3161 IH: National Oceanographic Partnership Program Reauthorization Act
U.S. House of Representatives
2019-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3161IN THE HOUSE OF REPRESENTATIVESJune 6, 2019Mr. Panetta (for himself, Mr. Courtney, Mr. Kelly of Mississippi, and Mr. Norcross) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Armed Services, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 10, United States Code, to reauthorize the National Oceanographic Partnership
			 Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Oceanographic Partnership Program Reauthorization Act. 2.Reauthorization of National Oceanographic Partnership Program (a)Additional purposeSection 8931(b)(2) of title 10, United States Code, is amended—
 (1)in subparagraph (A), by striking and at the end; (2)by redesignating subparagraph (B) as subparagraph (C); and
 (3)by inserting after subparagraph (A) the following new subparagraph (B):  (B)soliciting, accepting, and executing oceanographic research and education projects funded by private grants or contracts that contribute to assuring national security, advancing economic development, protecting quality of life, and strengthening science education and communication though improved knowledge of the ocean; and.
 (b)National Ocean Research Leadership Council membershipSubsection (b) of section 8932 of title 10, United States Code, is amended— (1)by striking paragraph (10);
 (2)by redesignating paragraphs (11) through (14) as paragraphs (12) through (15), respectively; and (3)by inserting after paragraph (9) the following new paragraphs (10) and (11):
					
 (10)The Director of the Bureau of Ocean Energy Management of the Department of the Interior. (11)The Director of the Bureau of Safety and Environmental Enforcement of the Department of the Interior..
 (c)Annual reportSubsection (e) of such section is amended— (1)in the matter preceding paragraph (1), by striking Congress and inserting the appropriate committees of Congress;
 (2)in paragraph (1), by striking description of activities of the program carried out during the fiscal year before the fiscal year in which the report is prepared, together with a;
 (3)by striking paragraph (2) and inserting the following:  (2)A description of activities of the program carried out during the fiscal year before the fiscal year in which the report is prepared, including the following—
 (A)an analysis of the extent to which those activities advanced the purpose of the National Oceanographic Partnership Program as described in section 8931(b) of this title;
 (B)a report on the total budget requirement of each project carried out as part of the project; and (C)a report on the sources of funding of each completed project.; and
 (4)in paragraph (3)— (A)by striking expected and inserting planned;
 (B)by striking year. and inserting year, including—; and (C)by adding at the end the following new subparagraphs:
						
 (A)a statement of objectives for each such project and a description of how such projects will advance the purpose of the National Oceanographic Partnership Program as described in section 8931(b) of this title;
 (B)an estimated budget for planned projects; and (C)a description of any funds committed to support such projects, either by Federal partners or through private grants or contracts..
 (d)Partnership program officeSubsection (f) of such section is amended— (1)in paragraph (1), by adding at the end the following new sentence: To be considered qualified to compete to be selected as an operator, an entity shall demonstrate strong ties to relevant oceanographic industries, academia and other research institutions, and Federal agencies, and have experience managing interagency programs and oceanographic programs with participation from public and private entities.; and
 (2)in paragraph (2)— (A)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and
 (B)by inserting after subparagraph (B) the following new subparagraph (C):  (C)To solicit, accept, and execute oceanographic research and education projects aligned with the purpose of the program and funded by private contracts, grants, and donations, on behalf of, and in consultation with the Council in accordance with subsection (g)..
 (e)Grant and contract authoritySuch section is further amended by striking subsection (g) and inserting the following new subsection (g):
				
 (g)Grant and contract authorityTo carry out the purpose of the National Oceanographic Partnership Program, under section 8921(b) of this title, the Council shall have, in addition to other powers otherwise given it under this section, the following authorities:
 (1)The authority to authorize one or more of the departments or agencies represented on the Council to enter into contracts and make grants, and establish and manage new collaborative programs as determined necessary to address emerging science priorities using funds appropriated pursuant to an authorization or appropriations for the National Oceanographic Partnership Program, for the purpose of implementing the program and carrying out the responsibilities of the Council.
 (2)The authority to authorize the Program Office, on behalf of the Council, to accept funds, including fines and penalties, from other Federal departments and agencies, and to enter into contracts and award grants.
 (3)The authority to authorize the Program Office, on behalf of the Council, to solicit, accept and execute oceanographic research projects funded by private contracts, grants, and donations..
 (f)Appropriate committees of Congress definedSuch section is further amended by adding at the end the following new subsection:  (i)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Armed Services, the Committee on Science, Space, and Technology, and the Committee on Natural Resources of the House of Representatives; and
 (2)the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, and the Committee on Energy and Natural Resources of the Senate..
			